Name: Commission Regulation (EC) No 1107/2008 of 7 November 2008 amending Regulation (EC) No 2003/2003 of the European Parliament and of the Council relating to fertilisers for the purposes of adapting Annexes I and IV thereto to technical progress (Text with EEA relevance)
 Type: Regulation
 Subject Matter: marketing;  consumption;  technology and technical regulations;  means of agricultural production;  European Union law;  international trade
 Date Published: nan

 8.11.2008 EN Official Journal of the European Union L 299/13 COMMISSION REGULATION (EC) No 1107/2008 of 7 November 2008 amending Regulation (EC) No 2003/2003 of the European Parliament and of the Council relating to fertilisers for the purposes of adapting Annexes I and IV thereto to technical progress (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2003/2003 of the European Parliament and of the Council of 13 October 2003 relating to fertilisers (1), and in particular Article 31(1) and (3) thereof, Whereas: (1) Article 3 of Regulation (EC) No 2003/2003 provides that a fertiliser belonging to a type of fertiliser listed in Annex I thereto and complying with the conditions laid down in that Regulation may be designated EC fertiliser. (2) Ammonium sulphate and calcium nitrate (nitrate of lime) are both listed as fertiliser types in Annex I to Regulation (EC) No 2003/2003. However, combinations of those two fertiliser types may not be designated EC fertiliser. As combinations of ammonium sulphate and calcium nitrate (nitrate of lime) have been used successfully in two Member States, such combinations should be recognised as EC fertilisers so that they can be made more easily available to farmers throughout the Community. (3) Many of the primary nutrient fertiliser types containing nitrogen that are listed in Annex I tend to release their nitrogen too rapidly for crops to benefit fully from it, and as a result the excess nitrogen may potentially cause harm to the environment. (4) As regards two EC fertiliser types listed in Annex I to Regulation (EC) No 2003/2003, the addition of dicyandiamide, one of a number of substances known as nitrification inhibitors, may prevent any such potential harm to the environment. Other types of EC fertiliser may contain nitrogen in a different form for which nitrification inhibitors are not effective. For those other types, urease inhibitors may offer a satisfactory solution. (5) To allow greater access to the agronomic and environmental benefits of nitrification or urease inhibitors, the use of nitrification or urease inhibitors should be allowed for most types of nitrogen fertilisers, and more types of inhibitors should be allowed. (6) A list of authorised nitrification and urease inhibitors should therefore be introduced in Annex I to Regulation (EC) No 2003/2003. (7) Annex IV to Regulation (EC) No 2003/2003 provides detailed descriptions of the methods of analysis to be used to measure the nutrient content of EC fertilisers. Those descriptions, insofar as they concern iodine concentration, need to be adjusted in order to have correct analysis values. (8) Regulation (EC) No 2003/2003 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 32 of Regulation (EC) No 2003/2003, HAS ADOPTED THIS REGULATION: Article 1 1. Annex I to Regulation (EC) No 2003/2003 is amended in accordance with Annex I to this Regulation. 2. Annex IV to Regulation (EC) No 2003/2003 is amended in accordance with Annex II to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 2008. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 304, 21.11.2003, p. 1. ANNEX I Annex I to Regulation (EC) No 2003/2003 is amended as follows: (1) in Table A.1, the entry for fertiliser type 4 sulphate of ammonia is replaced by the following: 4 Sulphate of ammonia Chemically obtained product containing ammonium sulphate as its essential ingredient, possibly with up to 15 % calcium nitrate (nitrate of lime). 19,7 % N Nitrogen expressed as total nitrogen. Maximum content of nitric nitrogen 2,2 % N if calcium nitrate (nitrate of lime) is added. When marketed in the form of a combination of ammonium sulphate and calcium nitrate (nitrate of lime), the designation must include with up to 15 % calcium nitrate (nitrate of lime) . Ammoniacal nitrogen. Total nitrogen if calcium nitrate (nitrate of lime) is added (2) in Table A.1, the entries for fertiliser types 16, 17 and footnote (a) are deleted. Type 18 becomes type 16: (3) the following Section F is added: F. Nitrification and urease inhibitors The urease and nitrification inhibitors listed in the Tables F.1. and F.2. below may be added to the nitrogenous fertilisers types listed in Sections A.1., B.1., B.2., B.3., C.1. and C.2. of Annex I subject to the following provisions: (1) at least 50 % of the total nitrogen content of the fertiliser consists of the nitrogen forms specified in column 3; (2) they do not belong to the fertiliser types mentioned in column 4. Fertilisers to which a nitrification inhibitor listed in Table F.1. has been added shall have the words with nitrification inhibitor ([type designation of nitrification inhibitor])  added to their type designation. Fertilisers to which a urease inhibitor listed in Table F.2. has been added shall have the words with urease inhibitor ([type designation of urease inhibitor])  added to their type designation. Technical information, as complete as possible, must be provided with each package or bulk consignment by the person responsible for marketing. This information must enable the user in particular to determine the rates and timing of application in relation to the crop being grown. New nitrification inhibitors or urease inhibitors may be included in the Tables F1 or F2 respectively after evaluation of the technical files submitted in accordance with guidelines to be elaborated for these compounds. F.1. Nitrification inhibitors No Type designation and composition of the nitrification inhibitor Minimum and maximum inhibitor content as a percentage by mass of the total nitrogen present as ammonium nitrogen and urea nitrogen. EC fertiliser types for which the inhibitor may not be used Description of nitrification inhibitors with which mixtures are allowed Data on permitted ratio 1 2 3 4 5 1 Dicyandiamide ELINCS No 207-312-8 Minimum 2,25 Maximum 4,5 F.2. Urease inhibitors No Type designation and composition of the urease inhibitor Minimum and maximum inhibitor content as a percentage by mass of the total nitrogen present as urea nitrogen EC fertiliser types for which the inhibitor may not be used Description of urease inhibitors with which mixtures are allowed Data on permitted ratio 1 2 3 4 5 1 N-(n-butyl) thiophosphoric triamide (NBPT) ELINCS No 435-740-7 Minimum 0,09 Maximum 0,20 ANNEX II Section B of Annex IV to Regulation (EC) No 2003/2003 is amended as follows: (1) in the note in point 4.11. of Method 2.3.2, the second, third and fourth subparagraphs are replaced by the following: Titrate with 0,05 mol/l iodine (I2) solution in the presence of a starch solution as an indicator. 1 ml of iodine (I2) solution 0,05 mol/l corresponds to 0,01128 g of SnCl2Ã 2H2O. At least 80 % of the total tin present in the solution thus prepared must be in a bivalent form. For the titration at least 35 ml of 0,05 mol/l iodine (I2) solution must be used. (2) in the note in point 4.11. of Method 2.6.1, the second, third and fourth subparagraphs are replaced by the following: Titrate with 0,05 mol/l iodine (I2) solution in the presence of a starch solution as an indicator. 1 ml of iodine (I2) solution 0,05 mol/l corresponds to 0,01128 g of SnCl2Ã 2H2O. At least 80 % of the total tin present in the solution thus prepared must be in a bivalent form. For the titration at least 35 ml of 0,05 mol/l iodine (I2) solution must be used.